Citation Nr: 1113915	
Decision Date: 04/08/11    Archive Date: 04/15/11

DOCKET NO.  07-29 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for diabetes mellitus, to include as secondary to service-connected major depressive disorder with posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from January 1988 to June 1997.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  A July 2007 statement of the case adjudication additionally denied service connection for diabetes mellitus as secondary to service-connected psychiatric disability.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A July 2006 VA mental health outpatient psychiatric medication management note provides that the Veteran received treatment that day for borderline personality disorder, recurrent major depression and PTSD.  The note provides that the Veteran wanted the VA physician to document his opinion about two issues, due to concerns about compensation.  One issue involved her belief that her diabetes was brought on by the stress of her service-connected psychiatric disability.  The VA physician stated that research supported the idea that psychological distress was often associated with changes in glucose control in at least a subset of patients with diabetes.  The VA physician stated that he "would tend to agree with her that there may be some connection between her emotional distress and her diabetes."  He also stated that there were certainly other causative factors and the strength of the hypothetical connection between her diabetes and her psychologic condition was uncertain.  

The Board finds that, overall, this July 2006 VA medical opinion "indicates" that the Veteran's diabetes mellitus "may be associated" with her service-connected major depressive disorder with PTSD.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  However, in its request for an August 2006 VA psychiatric examination the RO failed to ask the VA examiner to address the relationship, if any, between the Veteran's diabetes mellitus and her service-connected major depressive disorder with PTSD.  Accordingly, the July 2006 VA medical opinion warrants a VA examination to determine whether the Veteran's diabetes mellitus was caused or aggravated by her service-connected major depressive disorder with PTSD. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination by an appropriate VA examiner to determine the nature, extent and etiology of the Veteran's diabetes mellitus.  The claims file must be made available to the examiner.

Following a review of the relevant medical evidence in the claims file, the medical history, the July 2006 VA medical opinion described above, the Veteran's own contentions, and the results of the clinical evaluation and any tests that are deemed necessary, the examiner is asked to opine whether it is at least as likely as not (50 percent or more likelihood) that any current diabetes mellitus was caused or chronically aggravated by the Veteran's service-connected major depressive disorder with PTSD.  The examiner is requested to provide a rationale for the opinion expressed.  

2.  Then, readjudicate the Veteran's claim for service connection for diabetes mellitus, to include as secondary to service-connected major depressive disorder with PTSD.  If the benefit sought on appeal remains denied, the appellant and her representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


